COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00219-CR


JAMES EULDY SERRELL, III                                            APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1415264D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant James Euldy Serrell, III attempts to appeal from his conviction

for aggravated robbery. We dismiss the appeal.

      On September 22, 2016, we abated this appeal. In our abatement order,

we explained that the trial court’s original certification of appellant’s right to

appeal was incorrect because it stated that he had not entered into a plea

      1
          See Tex. R. App. P. 47.4.
bargain. We further explained that appellant had entered into a plea bargain

because in exchange for his guilty plea, the State waived one of the two prior

convictions alleged in the indictment.2 We instructed the trial court to file an

amended certification showing that this was a plea-bargained case and indicating

whether any matters had been raised by written motion filed and ruled on before

trial or whether the trial court had given permission to appeal.

      In response to our abatement order, the trial court signed an amended

certification stating that this “is a plea-bargain case, and the defendant has NO

right of appeal.” Appellant and his counsel also signed the amended certification.

      On October 12, 2016, we sent appellant a letter in which we mentioned the

contents of the trial court’s amended certification and informed him that unless he

filed a response showing grounds for continuing the appeal, it could be

dismissed. See Tex. R. App. P. 44.3. He has not responded to our letter.


      2
         Because the State waived the allegation of one prior conviction, it
proceeded on a repeat offender allegation instead of a habitual offender
allegation, so appellant faced a punishment range of fifteen years’ confinement to
life instead of twenty-five years’ confinement to life. See Tex. Penal Code Ann.
§ 12.42(c)(1), (d) (West Supp. 2016).

      Appellant’s guilty plea in exchange for the waiver of the enhancement
allegation qualifies as a plea bargain under rule of appellate procedure 25.2.
See Tex. R. App. P. 25.2(a)(2); Shankle v. State, 119 S.W.3d 808, 813–14 (Tex.
Crim. App. 2003); Carender v. State, 155 S.W.3d 929, 931 (Tex. App.—Dallas
2005, no pet.); see also Johns v. State, No. 02-14-00233-CR, 2015 WL 1868822,
at *1 n.3 (Tex. App.—Fort Worth Apr. 23, 2015, pet. ref’d) (mem. op., not
designated for publication). Indeed, the trial court’s judgment states that the term
of the plea bargain was “OPEN PLEA TO COURT ON REPEAT OFFENDER,
WAIVE ONE PRIOR.”


                                         2
      An appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record.” Tex. R. App. P.

25.2(d). Under rule of appellate procedure 25.2, we must “dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.” Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). Because the trial court has

certified that appellant has no right of appeal, we dismiss the appeal. See Tex.

R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez, 183 S.W.3d at 680; Johns, 2015 WL
1868822, at *1.


                                                 /s/ Terrie Livingston

                                                 TERRIE LIVINGSTON
                                                 CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 10, 2016




                                       3